Citation Nr: 1030054	
Decision Date: 08/11/10    Archive Date: 08/24/10

DOCKET NO.  98-05 700	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center
 in Wichita, Kansas


THE ISSUES

1.  Entitlement to service connection for bilateral optic 
atrophy.

2.  Entitlement to compensation pursuant to 38 U.S.C.A. § 1151 
for hepatitis C, due to VA medical treatment.


REPRESENTATION

Veteran represented by:	Daniel D. Wedemeyer, Attorney At 
Law


ATTORNEY FOR THE BOARD

S. Pflugner, Associate Counsel




INTRODUCTION

The Veteran served on active duty from March 1973 to March 1976.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a rating decision by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Wichita, Kansas.

In September 2008, the Board denied the above-captioned claims.  
The next month, the Veteran filed a notice of appeal with the 
United States Court of Appeals for Veterans Claims (Court).  On 
March 15, 2010, the Veteran's counsel notified the Court of the 
Veteran's death.  On March 24, 2010, the Court ordered the 
Veteran's counsel to show cause why the September 2008 Board 
decision should not be vacated and the appeal dismissed.  On 
April 6, 2010, the Veteran's counsel filed a response, wherein 
counsel informed the Court that there were no qualified accrued -
benefits claimants who could substitute for the Veteran, and 
agreed that the Court was compelled to vacate the Board's 
September 2008 decision and to dismiss the appeal.  In an April 
23, 2010 memorandum decision, the Court found that the Veteran's 
death rendered moot his appeal, vacated the Board's September 
2008 decision as it pertains to these claims, and dismissed the 
Veteran's claims for lack of jurisdiction.


FINDING OF FACT

The Veteran died in February 2010.


CONCLUSION OF LAW

Due to the death of the Veteran, the Board has no jurisdiction to 
adjudicate the merits of these claims.  38 U.S.C.A. § 7104(a) 
(West 2002); 38 C.F.R. § 20.1302 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

Unfortunately, the Veteran died during the pendency of the 
appeal.  As a matter of law, veterans' claims do not survive 
their deaths.  Zevalkink v. Brown, 102 F.3d 1236, 1243-44 (Fed. 
Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 333-34 (1997); 
Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  This appeal on the 
merits has become moot by virtue of the death of the Veteran and 
must be dismissed for lack of jurisdiction.  See 38 U.S.C.A. § 
7104(a); 38 C.F.R. § 20.1302.

In reaching this determination, the Board intimates no opinion as 
to the merits of this appeal or to any derivative claim brought 
by a survivor of the Veteran.  38 C.F.R. § 20.1106 (2009).


ORDER

The claim of entitlement to service connection for bilateral 
optic atrophy is dismissed.

The claim of entitlement to compensation pursuant to 38 U.S.C.A. 
§ 1151 for hepatitis C, due to VA medical treatment, is 
dismissed.



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


